Appeal from judgment of resentence, Supreme Court, New York County (John Cataldo, J.), rendered March 6, 2006, resentencing defendant, upon his conviction of criminal sale of a controlled substance in the second degree, to a term of six years, unanimously dismissed.
We dismiss the appeal on the ground that defendant has been released from New York State custody and deported. Were we *317not dismissing the appeal, we would find no basis for further reducing defendant’s sentence. Concur—Friedman, J.P., Marlow, Williams, Buckley and McGuire, JJ.